Spencer, J.,
concurring.
I concur in the result herein, but feel that the majority opinion has not sufficiently answered the contention that the executor was not the proper party to maintain the action and also that the statement derived from thé case of Pinn v. Pinn, 108 Neb. 822, 189 N. W. 371, in the majority opinion, was dicta therein and is not an accurate statement of the law. The proper practice' is not to appoint a new executor or administrator.
In Hazlett v. Estate of Blakely, 70 Neb. 613, 97 N. W. 808, we held that: “An executor or administrator may resign or may be removed for cause, but a county court has no authority to discharge such officer from his trust, merely upon the settlement of what is called a final account.
“The trust of such officer is a continuing-one, and his formal discharge, in a decree upon final accounting, does not destroy the relation, but merely discharges Jhim from liability for the past.”
This holding is reaffirmed in Brownell v. Adams, 121 Neb. 304, 236 N. W. 750; Parker v. Luehrmann, 126 Neb. 1, 252 N. W. 402; and Columbus Land, Loan & Bldg. Assn. v. Wolken, 146 Neb. 684, 21 N. W. 2d 418, 165 A. L. R. 1285.
White, C. J., joins in this concurrence.